 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEITH THOMAS,                                       Case No. 20cv0037 JAH (AHG)
12                                      Plaintiff,
                                                         SUMMARY DISMISSAL OF
13   v.                                                  SUCCESSIVE PETITION
                                                         PURSUANT TO 28 U.S.C.
14   JOHN DOE, Warden, et al.,
                                                         § 2244(b)(3)(A) GATEKEEPER
15                                   Defendants.         PROVISION
16
17         Petitioner has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
18   § 2254 along with a request to proceed in forma pauperis. The Court does not rule on
19   Petitioner’s request to proceed in forma pauperis because this case is summarily
20   dismissed pursuant to 28 U.S.C. § 2244(b)(3)(A) as indicated below.
21                  PETITION BARRED BY GATEKEEPER PROVISION
22         The instant Petition is not the first Petition for a Writ of Habeas Corpus Petitioner
23   has submitted to this Court challenging his March 4, 2010 conviction in San Diego
24   Superior Court case number SCD221955. On July 1, 2011, Petitioner filed in a Court a
25   Petition for Writ of Habeas Corpus in case No. 11cv1488. In that petition, Petitioner
26   challenged his March 4, 2010 conviction as well. On October 20, 2015, this Court denied
27   the petition on the merits. (See Order filed Oct. 20, 2015 in case No. 11cv1488 AJB
28   (KSC) [ECF No. 88].) Petitioner did not file a notice of appeal in that case until over

                                                     1
                                                                                20cv0037 JAH (AHG)
 1   four years later, on November 21, 2019. [ECF No. 90.] On December 17, 2019, the
 2   Ninth Circuit Court of Appeals dismissed Petitioner’s appeal as untimely. (See Thomas v.
 3   Atchley, et al., No. 19-56384 (9th Cir. Dec. 17, 2019) [ECF No. 92].)
 4          Petitioner is now seeking to challenge the same conviction he challenged in his
 5   prior federal habeas petition. Unless a petitioner shows he or she has obtained an Order
 6   from the appropriate court of appeals authorizing the district court to consider a
 7   successive petition, the petition may not be filed in the district court. See 28 U.S.C. §
 8   2244(b)(3)(A); see also Burton v. Stewart, 549 U.S. 147, 153 (2007) (a petition is
 9   successive where it challenges “the same custody imposed by the same judgment of a
10   state court” as a prior petition). A successive application is permissible “only if it rests
11   on a new rule of constitutional law, facts that were previously unavailable, or facts that
12   would be sufficient to show constitutional error in the petitioner’s conviction.” 28 U.S.C.
13   § 2244(b)(2). “Even if a petitioner can demonstrate that he qualifies for one of these
14   exceptions, he must seek authorization from the court of appeals before filing his new
15   petition with the district court.” Woods v. Carey, 525 F.3d 886, 888 (9th Cir. 2008).
16   Here, there is no indication the Ninth Circuit Court of Appeals has granted Petitioner
17   leave to file a successive petition. 1
18                                            CONCLUSION
19          Because there is no indication Petitioner has obtained permission from the Ninth
20   Circuit Court of Appeals to file a successive petition, this Court cannot consider his
21   Petition. Accordingly, the Court DISMISSES this action without prejudice to Petitioner
22   filing a petition in this court if he obtains the necessary order from the Ninth Circuit
23   ///
24   ///
25
26   1
       On December 18, 2019, Petitioner filed another petition for writ of habeas corpus,
27   challenging the same March 4, 2010 conviction. See Thomas v. Doe, 19cv2428 AJB
     (WVG) [ECF No. 1]. That petition was dismissed as successive on January 8, 2020. See
28
     id. [ECF No. 2].

                                                    2
                                                                                  20cv0037 JAH (AHG)
 1   Court of Appeals. For Petitioner’s convenience, the Clerk of Court shall attach a blank
 2   Ninth Circuit Application for Leave to File Second or Successive Petition.
 3         IT IS SO ORDERED.
 4   DATED: January 13, 2020
 5
                                            ______________________________
 6                                          John A. Houston
                                            United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                              20cv0037 JAH (AHG)
